Citation Nr: 0932213	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 
38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1950 
to March 1954.  He died in 2004.  The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2005 rating decision issued 
by the Regional Office (RO) in Wilmington, Delaware, wherein 
the RO denied the appellant's claims of entitlement to 
service connection for the cause of the Veteran's death and 
DIC pursuant to 38 U.S.C. § 1318.  The appellant timely 
appealed the RO's March 2005 rating action to the Board. 

The appellant testified before the undersigned Acting 
Veterans Law Judge at a June 2009 video teleconference 
hearing.  At that time, the undersigned noted on the record 
that the appellant appeared to be making a claim that a 1997 
rating decision, wherein the RO denied a claim for service 
connection for nicotine dependence and cardiovascular disease 
related thereto, was clearly and unmistakably erroneous.  The 
undersigned indicated that such claim would be referred to 
the RO for initial consideration.  Upon further review of the 
record, however, it is clear that the appellant was not 
arguing a CUE claim, but maintains that the 1997 rating 
decision was erroneous as a basis to support her current 
claims.  Therefore, no referral to the RO is necessary.  

Finally, a review of the record indicates that, during his 
lifetime, the Veteran timely perfected an appeal from a June 
2003 rating decision, wherein the RO denied entitlement to 
specially adapted housing benefits.  The appellant's August 
2004 claim for death benefits encompassed a claim for accrued 
benefits for the Veteran's pending appealed claim.  See 38 
C.F.R. § 3.152(b)(1) (2008).  Thus, the claim of entitlement 
to specially adapted housing benefits for accrued benefits 
purposes is REFERRED to the RO for initial adjudication.  


FINDINGS OF FACT

1.  The Veteran died in 2004.  The immediate cause of death 
was cardiovascular and respiratory failure due to or as a 
result of anoxic encephalopathy, cardiac arrest, and an acute 
myocardial infarction.

2.  The appellant is the Veteran's surviving spouse. 

3.  At the time of his death, the Veteran was service 
connected for residuals of a fracture of the right hip with 
marked hip disability associated with residuals, fractured 
right elbow, major, with traumatic arthritis and functional 
loss, rated 30 percent disabling; residuals of a fractured 
right elbow with traumatic arthritis and functional loss, 
rated 20 percent disabling; a left thigh injury, rated 20 
percent disabling; traumatic arthritis of the right shoulder 
associated with residuals, fractured right elbow, major, with 
traumatic arthritis and functional loss, rated 20 percent 
disabling; a scar on the left thigh, rated 10 percent 
disabling; and residuals of a fractured right elbow, major, 
with traumatic arthritis and limitation of motion, rated 10 
percent disabling.  The Veteran's combined disability rating 
was 70 percent.
4.  VA received the appellant claim for Dependency and 
Indemnity Compensation (DIC) benefits in August 2004, and the 
applicable law precludes establishing DIC benefits based upon 
a cause of death attributable to the use of tobacco products 
by a veteran during his or her service.

5.  A cardiovascular disability was not shown to have been 
clinically present during the Veteran's period of military 
service or until many years thereafter; nor is it shown to 
have been due to an event or incident of his period of 
military service.

6.  The competent and probative evidence of record does not 
establish a nexus between the cause of the Veteran's death 
and his active service and/or service-connected disability.

7.  The Veteran was in receipt of total disability benefits 
by reason of individual unemployability (TDIU) since 
September 17, 1996. 

8.  The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1103, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 were not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary to establish their entitlements to the 
benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The VCAA's notice requirements apply to all five elements of 
a service connection claim.  Those five elements include:  1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VCAA notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

Regarding the appellant's claim for service connection for 
the cause of the Veteran's death, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that in a claim for 
benefits for the cause of the Veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.
In this case, the claimant was sent a pre-adjudication letter 
in October 2004, wherein the RO informed her that, in order 
to prove her entitlement to DIC, the claimant needed to show 
that a service connected disability caused or contributed to 
the Veteran's death or that the Veteran was continuously 
rated totally disabled for at least 10 years prior to his 
death.  The letter instructed that claimant that she should 
provide medical evidence showing that a condition that 
contributed to the Veteran's death was caused by a disease or 
injury that occurred during his service.  The letter 
explained the evidence that VA was responsible for obtaining 
as well as the evidence that the claimant needed to supply, 
acknowledging the claimant's specific contention at that time 
that her husband's service-connected orthopedic disabilities 
caused him to experience stress which, in turn, caused or 
contributed to his cardiovascular problems and his resultant 
death.  The RO informed that claimant that, in order to prove 
this contention, the claimant needed to provide medical 
evidence, such as treatment records or a physician's opinion, 
showing that the Veteran's service connected disabilities 
contributed to his death.  The claimant was also provided a 
copy of 38 C.F.R. § 3.312, which discusses principal and 
contributory causes of death.  

The October 2004 letter did not fully meet the requirements 
of Hupp because it did not contain a statement of the 
disabilities for which the Veteran was service connected at 
the time of his death.  

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  For the following reasons, the 
Board finds the Hupp notice error to have been harmless.  
First, the appellant's submissions throughout the appeal 
indicate that she was aware of the Veteran's service 
connected disabilities during his lifetime.  For example, in 
a statement submitted in conjunction with her claim, the 
appellant acknowledged that her husband was service connected 
for injuries to his elbow and leg and that he had been in 
receipt of TDIU benefits for 8 years prior to his death.  
Second, when the appellant argued that the Veteran's fatal 
heart disease was caused by smoking that began during 
military service, she acknowledged that he had filed a claim 
seeking service connection for such disability during his 
lifetime but that it had been denied.  The appellant 
submitted private medical opinions and copies of internet 
articles in support of the theories she has advanced on 
appeal.  These actions demonstrate the appellant's awareness 
of what evidence was necessary to prove claims based upon 
disabilities that were already service connected, as well as 
disabilities that were not yet service connected.  Finally, 
in statement and supplemental statements of the case issued 
throughout the duration of the appeal, the RO set forth all 
of the laws and regulations that were pertinent to the claims 
decided herein and provided the appellant additional notice 
concerning what was necessary in order to prove her claims.

With respect to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence. As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable. See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).

Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development. Bernard v. 
Brown, 4 Vet. App. 384 (1993).
The Board notes that the appellant was not informed that an 
effective date(s) would be assigned if her cause of death 
and/or DIC claims were granted. As her claims are being 
denied, no effective date(s) will be assigned, so there can 
be no possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including the Veteran's service medical records, death 
certificate, post-service VA and private medical records, to 
include the Veteran's terminal hospital reports, as well as 
copies of internet articles and the appellant's hearing 
testimony.  A VA medical opinion concerning the relationship 
between the Veteran's alleged stress due to his orthopedic 
disabilities and his death was also obtained and has been 
associated with the claims files.

There is no indication that additional relevant evidence is 
available and not part of the claims files.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.

II.  Merits Analysis

The Board reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the 
claimant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

(i) Cause of Death Claim

The appellant contends that the Veteran's service-connected 
orthopedic difficulties caused inactivity and stress that 
caused or aggravated his fatal heart disease.  Alternatively, 
she contends that the Veteran's smoking, which began during 
his service, caused his death.

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In addition, a service-connected 
disability includes certain chronic diseases, such as 
cardiovascular disease, which may be presumed to have been 
incurred in service if they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

The Veteran died in July 2004.  His death certificate lists 
the immediate cause his death as cardiovascular and 
respiratory failure.  The contributory causes of death listed 
are anoxic encephalopathy, cardiac arrest, and acute 
myocardial infarction.  

At the time of his death, the Veteran was service connected 
for residuals of a fracture of the right hip with marked hip 
disability associated with residuals, fractured right elbow, 
major, with traumatic arthritis and functional loss, rated 30 
percent disabling; residuals of a fractured right elbow with 
traumatic arthritis and functional loss, rated 20 percent 
disabling; a left thigh injury, rated 20 percent disabling; 
traumatic arthritis of the right shoulder associated with 
residuals, fractured right elbow, major, with traumatic 
arthritis and functional loss, rated 20 percent disabling; a 
scar on the left thigh, rated 10 percent disabling; and 
residuals of a fractured right elbow, major, with traumatic 
arthritis and limitation of motion, rated 10 percent 
disabling.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the Veteran's 
death.  First, there is no competent evidence of any 
cardiovascular disorder during service or within one year of 
the Veteran's separation from service in March 1954.  In 
fact, a March 1954 service discharge examination report 
reflects that all the Veteran's chest was evaluated as 
"normal."  A chest x- ray was within normal limits.

The first post-service medical evidence of any cardiovascular 
disease was in the late 1970's and early 1980's, over two 
decades after the Veteran's was discharged from service in 
March 1954.  (See December 1990 treatment record, prepared by 
T. A. B., M. D., reflecting that the Veteran had a history of 
myocardial infarction times two (1978 and 1980); a diagnosis 
of angina pectoris controlled with medication was entered).  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  Thus, service connection for a 
cardiovascular disease on either a direct or presumptive 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

Second, in support of her contention that the Veteran's 
service-connected orthopedic difficulties caused inactivity 
and stress that caused or aggravated his fatal heart disease, 
the appellant submitted several medical opinions.  In an 
October 2004 letter, a private rheumatologist, I. H., M. D., 
opined that the Veteran's "physical limitations including 
the decreased range of motion in the elbow and the right 
above the knee amputation did not improve his cardiovascular 
status while he was alive.  If he could have performed more 
physical activity possibly, [sic] he would have had a better 
cardiovascular condition and healthier heart."  The Veteran 
was not service connected for his below the knee amputation, 
which the evidence shows was unrelated to his service 
connected orthopedic disabilities.  Rather, and as 
acknowledged by I. H., M. D., the Veteran's right leg was 
amputated below the knee after he developed clots in the 
right leg followed by gangrene.  

Also in support of the appellant's claim are letters, dated 
in October 2004 and October 2008, prepared by A. I. B., M. D 
and D. J. C., M. D, respectively.  In his October 2004 
letter, Dr. A. I. B. reported that the cause of the Veteran's 
ischemic heart disease was multifactorial, including risk 
factors such as hypertension, hyperlipidemia and a history of 
tobacco use.  Dr. A. I. B. felt that the Veteran's sedentary 
lifestyle, which resulted from his service related injuries 
and their complications, was a major factor in the 
development and progression of his cardiovascular disease.  
Moreover, Dr. A. I. B. opined that the Veteran's service 
related injuries "contributed to the severity of the 
ischemic heart disease that caused his death" because they 
caused "emotional and physical stress" which "should be 
considered as an additional factor in the development and 
progression of his heart disease."  Overall, Dr. A. I. B. 
concluded that although the Veteran's service related 
injuries were not the direct cause of his death, it was 
appropriate to state that the consequences of those injuries 
contributed to the severity of the ischemic heart disease 
that caused his death.  

In an October 2008 letter D. J. C., M. D., reported the 
Veteran's medical history, to include his 1978 myocardial 
infarction.  Dr. D. J. C. noted that because of the Veteran's  
service-related injuries to his right elbow and leg, as well 
as having his right leg amputated in 1989, he would have been 
more active.  Dr. D. J. C. opined that the Veteran's 
cardiovascular situation or atherosclerosis could not be 
ruled out as occurring when he was initially in the service 
because of his nicotine habit that started at that time.  Dr. 
D. J. C. believed that the Veteran's nicotine habit "may 
lend a contributing factor to his eventual atherosclerosis 
and eventually overall demise." 

Evidence against the claim for service connection for the 
cause of the Veteran's death is a January 2005 VA opinion.  
After a review of the claims files, to specifically include 
the Veteran's history of hypertension, hyperlipidemia, 
tobacco abuse, and peripheral vascular disease (which 
suggested that he was a "vasculopath"), the VA examiner noted 
that he had lived approximately 50 years after the injuries 
that he received during his service.  The VA examiner opined 
that the most important risk factors for coronary artery 
disease are hypertension, tobacco use, and hyperlipidemia, 
and that stress, if it was a factor, played a minor role in 
the Veteran's fatal heart disease.  The VA examiner noted 
that many paraplegics and quadriplegics do not die from 
myocardial infarctions, but rather of other causes, such as 
pneumonia.  The VA examiner concluded that stress related to 
the Veteran's orthopedic problems probably did not cause his 
myocardial infarction.

The January 2005 VA examiner's opinion is supported by VA and 
private treatment records showing that the Veteran had a long 
history of peripheral vascular disease, hypertension, and 
hyperlipidemia.  He underwent amputation of his right in the 
late 1980's.  His right elbow and hip fractures occurred in 
1990 after he fell while using crutches.  A physician who 
examined the Veteran concluded that due to his service-
connected right elbow injury the Veteran was less able to 
properly use crutches, which in turn caused his fall.  The 
Veteran also subsequently developed arthritis of the right 
shoulder as result of his use of crutches. 

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely the physician who provided the opinion did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

The Board finds that the preponderance of the evidence of 
record does not show that it is at least as likely as not 
that the Veteran's service connected injuries caused or 
contributed to his death.  In this regard, the Board observes 
that the medical opinions submitted by the claimant are 
largely speculative.  In this regard, Dr. I. H. opined only 
that "possibly" if the Veteran was more active he "would 
have had a better cardiovascular condition and a healthier 
heart."  Dr. I. H's opinion that the Veteran's reduced 
activity level "possibly" caused his cardiovascular status 
to be worse than it otherwise would have been is not 
equivalent to an opinion that it is at least as likely as not 
that the Veteran's service connected disabilities were 
contributory causes of his fatal cardiac and respiratory 
failure.  See, e.g., Obert, 5 Vet. App. at 33.  Dr. I. H's 
opinion is equivocal even as to whether the Veteran's 
activity level impacted his heart condition at all, 
indicating only that it was "possibl[e]" that it had a 
negative effect thereon.  

Second, even if the Veteran would have had a healthier heart 
had he been more active, this does not establish that there 
was a causal connection between the Veteran's reduced 
activity level and his death.  Dr. I. H's opinion does not 
quantify the relative impact of the Veteran's numerous 
cardiac risk factors on his health or on the likelihood of 
experiencing his fatal heart attack in July 2004.  Third, Dr. 
I. H. specifically acknowledged the substantial effect that 
the Veteran's below the knee amputation had on his activity 
level.  However, the Veteran was not service connected for 
this disability, which was caused by the Veteran's peripheral 
vascular disease, as opposed to an in-service disease or 
injury.  Thus, to the extent that the Veteran's activity 
level was reduced due to his amputation, this cannot be a 
basis for establishing service connection for the cause of 
the Veteran's death.

For the same reasons, Dr. D. J. C.'s opinion that if the 
Veteran had been more active, this "would have helped" him 
does not establish that the Veteran's service connected 
disabilities were contributory causes of his death.  Dr. D. J 
C. did not express any opinion concerning whether the Veteran 
would likely still have experienced the heart attack that led 
to his death if he had been more active, nor did he discuss 
the relationship between the Veteran's service connected and 
non service-connected mobility limitations on his overall 
activity level.  Rather, he placed a great deal of emphasis 
on the relationship between the Veteran's tobacco use and his 
cardiac disability.  

Similarly, while Dr. A. I. B. opined that the Veteran's 
reduced activity level and stress level "contributed to the 
severity" of his heart disease and were "factor[s]" in the 
progression of his heart disease, he likewise did not express 
any opinion concerning whether increased activity or reduced 
stress would have increased the Veteran's cardiac status 
sufficiently so that he would not have experienced his fatal 
heart attack, nor did he explain the interplay between the 
activity limitations caused by the service-connected and non 
service-connected disabilities.  In this regard, the Board 
observes that the Veteran's above the knee amputation took 
place prior to the fall that caused his hip and elbow 
fractures in 1990 and prior to his development of arthritis 
in the right shoulder.  Thus, his activity level was already 
significantly restricted prior to the onset of any 
secondarily service connected disabilities.  While the 
Veteran did have service connected right elbow and left thigh 
injuries, which were incurred during his service and had 
residuals presumably since that time, there is no evidence 
that these injuries, each of which was rated 20 percent 
disabling, were so severe as to prevent the Veteran from 
exercising or engaging in meaningful physical activity.  

For the following reasons, the Board finds the January 2005 
VA opinion, wherein the VA examiner specifically discussed 
the causes of the Veteran's myocardial infarction, to be of 
more probative than any of the private opinions discussed 
above.  While the private physicians acknowledged that the 
Veteran had various risk factors for heart disease, they did 
not weight the relative impact of these risk factors on the 
Veteran's cardiac status.  In contrast, the VA examiner 
specifically noted that the Veteran's hypertension, 
hyperlipidemia, and tobacco use were the "most important" 
risk factors for heart disease and considered that many 
persons with mobility that is even more limited than the 
Veteran's did not experience fatal heart attacks.  The VA 
examiner concluded that stress, if it had any impact on the 
development of the Veteran's heart disease, played a minor 
role and probably did not cause his fatal heart attack.  

Thus, the evidence does not show any disability for which the 
Veteran was service connected at the time of his death caused 
or contributed thereto.  As noted previously herein, there is 
no evidence that the any of the conditions listed on the 
Veteran's death certificate were otherwise caused or 
aggravated by the Veteran's service.  There is no evidence 
that the Veteran experienced cardiovascular and respiratory 
failure, anoxic encephalopathy, cardiac arrest, or an acute 
myocardial infarction in service or within any presumptive 
period thereafter.  There is no evidence that the Veteran 
developed any type of heart disease until decades after he 
was discharged from military service in March 1954.

Finally, the appellant has also maintained that the Veteran's 
long history of smoking, which reportedly started during his 
service, caused his fatal demise.  The Veteran filed claims 
for nicotine addiction and smoking-related cardiovascular 
disease in May 1997.  These claims were denied by the RO in 
October 1997 and in December 1997 because the Veteran failed 
to submit evidence in support of his claims.  He appealed the 
RO's decisions, but later withdrew his appeal in October 
1999.  The appellant has argued that the Veteran's smoking-
related claims should have been granted in 1997 and that he 
should be regarded as service connected for his smoking 
related illnesses for purposes of adjudicating her DIC claim.  

In 1998, legislation was enacted prohibiting service 
connection for death or disability on the basis that a 
disease or injury was attributable to the use of tobacco 
products by a Veteran during his or her military service.  
This provision applies to all claims filed after June 9, 
1998, such as the appellant's claim for DIC benefits that was 
received by VA in August 2004, one month after the Veteran's 
death.  See 38 U.S.C.A. § 1103; Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  Therefore, the above cited 
legislation bars granting service connection for the cause of 
the Veteran's death on the basis that his cardiovascular 
disease was caused by smoking which began during his service.  

The fact that the Veteran filed claims for service connection 
for his smoking-related illnesses prior to the effective date 
of the above cited legislation does not change this result.  
First, the Veteran's claims were not denied on the basis of 
38 U.S.C.A. § 1103, but because the Veteran failed to provide 
evidence in support of his claims.  Therefore, there was no 
error in the RO's 1997 decisions in this regard.  More 
importantly, even if the Veteran had been granted service 
connection in 1997 for his nicotine dependence and 
cardiovascular disease secondary to nicotine dependence, this 
would not change the result in this case.  

In so finding, the Board relies on the case of Kane v. 
Principi, 17 Vet. App. 97 (2003).  In Kane, a Veteran was 
service connected for nicotine dependence, coronary artery 
disease secondary to nicotine dependence, and chronic 
bronchitis secondary to nicotine dependence.  He died in 1999 
as a result of cardiovascular disease and his widow filed a 
claim for DIC benefits shortly thereafter.  The evidence 
showed that the Veteran's use of tobacco was a major factor 
that led to his heart disease.  The Court affirmed the denial 
of the widow's claim on the basis of 38 U.S.C. § 1103 and its 
implementing regulation, 38 C.F.R. § 3.300.  In doing so, the 
Court analyzed the statutory and regulatory language and the 
regulatory history and held that, regardless of the outcome 
of prior RO decisions regarding service connection, because 
the widow's claim was filed after the effective date of 38 
U.S.C. § 1103 she was precluded from receiving DIC benefits.  
Kane,  17 Vet. App. at 102.  Thus, even if the Veteran's 
claims for service connection for nicotine dependence and 
cardiovascular disease secondary thereto had been granted in 
1997, prior to the enactment of 38 U.S.C. § 1103, the 
claimant still could not recover DIC benefits premised on the 
Veteran's death due to his use of tobacco products during his 
military service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, here the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death that is advanced herein. See, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  Accordingly, service connection for the cause of 
the Veteran's death is denied.

(ii) Entitlement to DIC pursuant to 38 U.S.C. § 1318.

The claimant also argues that she should be granted DIC 
pursuant to 38 U.S.C. § 1318.  

This statute provides, in relevant part, that VA shall pay 
DIC benefits to the surviving spouse of a Veteran whose death 
was not the result of his own misconduct and who was either 
(1) rated totally disabled for 10 or more years immediately 
prior to his death; (2) had a disability that was 
continuously rated totally disabling for a period of at least 
5 years from the date of the Veteran's discharge or release 
from active duty, or (3) the Veteran was a former prisoner of 
war (POW) who died after September 30, 1999 and was rated 
totally disabled for at least 1 year prior to his death.  38 
U.S.C.A. § 1318.  

In this case, the Veteran was released from active service in 
March 1954 and was not a prisoner of war.  At the time of his 
death, his combined disability rating was 70 percent.  He 
also was in receipt of TDIU since September 17, 1996.  He 
died in July 2004, slightly less than 8 years after the 
effective date of his TDIU rating.  Thus, the criteria for 
entitlement to DIC pursuant to 38 U.S.C. § 1318 were not met.

The appellant has alleged that the Board should weigh 
equitable factors and grant her benefits notwithstanding her 
failure to meet the above statutory criteria.  The Board is 
without jurisdiction to award benefits which are not provided 
for by statute or regulation.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Rather, it is bound by applicable statutory 
provisions and the regulations promulgated by the Department.  
38 U.S.C.A. § 7104.  

The Board considered the benefit of the doubt doctrine but 
the preponderance of the evidence is against the claim for 
benefits pursuant to 38 U.S.C. § 1318.  See, e.g., Gilbert 1 
Vet. App. 49 at 55; 38 U.S.C.A. § 5107(b).  Accordingly, DIC 
benefits pursuant to 38 U.S.C. § 1318 are denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.
Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


